E     %-EXBlR!N.ETt       GENE-I.
                       OF   TEXAS
                      Aus~liu =z.TExas


                        September 8, 1961


Mr. V. D. Hsusworth             Opinion No. ~~-1.138
Executive Secretary
State Board of Barber           Re:    Whether barber schools,
  Examiners                            which were in operaticrl
Austin, Texas                          upon the effective date
                                       of the amendment by the
                                       57th Legislature of Sec-
                                       tion 9 of the Texas Bar-
                                       ber Law, are required to
                                       pay the $200.00 applica-
                                       tion fee for a license
Dear Mr. Housworth:                    to operate such school.
          Y.ouhave requested ar:opinion fr~tri
                                             ,t;hi,s
                                                  c.Ft'ice
                                                         on
the question of:
          "In the light of amendments made to Section
     9 of the Texas Barber Law by the 5'7thLegislature,
     would barber schools in operatio,rl
                                       at the time the
     amendments beeams effective, be required to pay
     the $203.00 application fee for a license ,to
     operate their schools?"
          Prior to the amendment of Section 9 of Article
734a, Vernon's Penal Code, by virtue of House Bi1,l829, Acts
of the 57th Legislature, Regular Session, 1961, Chap,ter267,
page 6~1, such Section read in part Eisfollows:
          "Any f~irm,corporation or person desiring
     to conduct or operate a barber school or college
     in this stake shall first obtain from the Board
     of Barber Examiners a permit to do so, and shall
     keep the same prominently displayed. . . .'
          While the provisions of Section $4of Articie 734a,
prior to the amendmen~tsmade by House Bill 829, further pro-
vided for the ne'cessarynumber of hours of instruction as a
pre-requisite for graduation from a barber school or college,
and in addition set forth certain subjects which must be in-
cluded in the instruction of students, there was a complete
lack of any provisrons authorizing the Eioardof Barber Ex-
aminers to charge a fee in connection with the issuar.ceof
permits to barber schooi~sor colleges or provisions concern-
ing the renewal of permits which had been issued to barber
colleges or schools.
Mr. V. D. Housworth, page 2 (WW-1138)

          House Bill 829 amends Section 9 of Article 73&a, and
provides in Subsection (a) thereof that:
          "&   firm, corporation, partnership or person
     desiring to conduct or operate a barber school or
     college in this state shall first obtain a permit
     from the State Board of Barber Examiners after
     demonstrating that said school or college has first
     met the requirements of this section. . . .ll
     (Emphasis added)
          The amendment made to Section 9 of Article 734a spe-
cifies that "any firm, corporation, partnership or person de-
siring to conduct or operate a barber school or college," and
this would seem to clearly Include existing barber schools
and colleges, and they must obtain a permit from the Board of
Barber Examiners and to obtain such permit the requirements
of Section 9 of Article 73&a, as amended by Houee Bill 829,
must be met.
          Section 9 of Article 734a, as amended by House Bill
829, specifies the requirements which must be met by barber
schools or colleges prior to their obtaining a permit from the
Board of Barber Examiners. In addition to such requirements
as the necessary number of hours of instruction as a pre-requi-
site for graduation from a barber school or college and certain
subjects which must be included in the instruction of students,
as were provided for in Section 9 of Article 73&a prior to the
amendments by House Bill 829, the amendments to Section 9 of
Article 734a by House Bill 829 set forth additional require-
ments which must now be met prior to the issuance of a permit
by the Board of Barber Examiners to a barber school or college.
          One of such additional requirements is found in Sub-
section (h) of Section 9 of Article 73&a, as amended by House
Bill 829 which provides that:
          "(h) No barber school or college shall be
     issued a permit to operate under the provisions
     of this Section until it has first furnished the
     following evidence to the Board:
          11
           . . .
          “(7  An application fee of Two Hundred Dollars
     ($200.001.
          "No such school or college shall be operated
     and no students shall be solicited or enrolled by
     it until the Board shall determine that the school
     has been set up and established in accordance
Mr. V. D. Housworth, page 3 (W-1138)

    with this Sectfon and the proposal submitted to
    the Board and approved by ft prior to the issuance
    of a permft. Any such school or college must ob-
    tain renewal of its certificate by September 1st
    each year by the payment of an annual renewal fee
    of One Hundred Dollars ($lOO.OO)."
          Since the provisions of Section g(a) of Article 73&a,
as amended by House Bill 829, specify that the requirements of
Section 9 of Article 73&a, as amended by House Bill 829, must
be met by "any firm, corporation, partnership or person desiring
to conduct or operate a barber school or college in this state,
and since the provisions of Section j(h) of Article 73&a, as
amended by House Bill 829, specify that no permit shall be is-
sued until an application fee of Two Hundred Dollars ($200.00)
is submitted to the Board of Barber Examiners, we are of the
opinion that after the effective date of House Bill 829 all
barber colleges or schools desiring to operate in the State of
Texas must obtain a permit from the Board of Earber Examiners
and as one of the pre-requisites thereto must submit the ap-
plication fee of Two Hundred Dollars ($200.00) provided for
in Section g(h) of Article 73&a. Thereafter, such permits
may be renewed annually by the payment of the One Hundred
Dollar ($100.00) renewal fee set forth in Section g(h) of
Article 73&a.
          While Section 4 of House Bill 829 provides that:
          "Persons to whom certificates of registration
     have been issued or who had made application for
     regfstration and paid the fee therefor berore the
     effective date of this Act shall not be required
     to pay any additional amount for the curren~treg-
     istration period on account of the increase in
     fees made by this Act.",
we are of the opfnion that such provision does not bear upon
the question at hand since the "certiffcates of registratfon"
referred to in Section 4 of House Bill 829 pertain to those
certificates or licenses issued to barbers pursuant to Section
7 and Section 8 of Article 73&a.

                       SUMMARY

          Barber schools or colleges in operation on
     the effective date of House Bill 829 are required
                                                          -




Mr. V. D. Housworth, page 4 (WW-1138)

    to pay the Two Hundred Dollar $200.00) applica-
    tion fee required by Section 9 Ih) of Article 73&a,
    Vernon's Penal Code, to operate such school or
    college.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas



                             Pat Bailey
                             Assistant

PB:dhs


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Joe A. Osborn
William E. Allen
Sam Wilson
Robert T. Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays